Title: 6th.
From: Adams, John Quincy
To: 


       Finished the 4th. Book of the Cyropaedia; I shall have no more to do with this author while I remain here, and am heartily glad of it. It is not now, as in the first book. The Conquest of Empires is related, but in the same manner, that the trifles of the hero’s childhood were. Gobryas appears to me to tell his story, just as a crabberly boy complains to his mother, that he has been beat, not like a sovereign, ardent to revenge the death of his Son: there appears moreover in this Romance, a very great degree of improbability. Human Nature must have been very different then from what it is now, if a short speech, could not only restrain soldiers from plundering, but make those of one Nation, tamely give up their prey to their allies.
      